Citation Nr: 1117601	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-25 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a right knee disorder.  

4.  Entitlement to service connection for a left knee disorder.  

5.  Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability, including lumbar disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to September 1967.

These matters originally came before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. An August 2004 rating decision denied the Veteran's claims of entitlement to service connection for right and left knee disorders on the basis that new and material evidence had not been submitted.  

In regards to the increased rating for a lumbar spine disability claim, a June 1996 rating decision denied service connection for a low back disorder.  An August 1998 Board decision subsequently remanded that claim for further development.  That matter was returned to the Board in March 2001 and denied. 

The Veteran appealed the Board's March 2001 decision to the United States Court of Appeals for Veterans Claims (Court), which in an August 2004 order granted the parties' joint motion for remand, vacating the Board's March 2001 decision, and remanding the case for compliance with the terms of the joint motion.  The case was then returned to the Board in April 2005, and was remanded for further development.

A January 2006 rating decision subsequently granted service connection, with staged ratings, the maximum of which was for 20 percent.  The Veteran filed a Notice of Disagreement in October 2006 in regards to the ratings granted.  A March 2007 rating decision granted staged ratings, with a 40 percent rating maximum.  However, to date, the Veteran has not been issued a Statement of the Case (SOC) in regards to the increased rating claim, and under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

In a statement received in January 2006, the Veteran asserted entitlement to disability ratings in excess of 20 percent for both residuals, prostate cancer with residual impotence, and degenerative arthritis, left ankle, residuals of fracture.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of an increased rating for a lumbar spine disorder and service connection for bilateral knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 decision, the Board denied service connection for a right knee disorder and a left knee disorder, following the appeal of a June 1996 rating decision denying service connection for right and left knee disorders.  

2.  The evidence associated with the claims file since the August 1998 final denial relates to unestablished facts necessary to substantiate the claims for service connection right and left knee disorders.  


CONCLUSIONS OF LAW

1.  The Board's August 1998 decision is final. 38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the August 1998 Board decision is new and material; the claims of entitlement to service connection for right and left knee disorders are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for right and left knee disorders.  In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.

New and Material Evidence Claims

The Veteran seeks to reopen claims for service connection for a right knee disorder and a left knee disorder.  The Veteran's original claims for these disorders were denied in a June 1996 rating decision.  An August 1998 Board decision finally denied the claims and found that there was no medical evidence finding a nexus between the claimed disorders and service.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Although the RO denied the reopening of this claim, based on a determination that the evidence was not new and material, the Board is required to consider whether new and material evidence has been received to reopen the claim on a de novo basis. The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim. Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

A disallowed claim shall be reopened and reviewed, if new and material evidence is presented or secured with respect to the final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

At the time of the August 1998 Board decision, the Veteran's service treatment records were silent as to any complaints of, or treatment for, a knee disorder.  A November 2, 1995 VA medical record indicated that there was x-ray evidence of bilateral osteoarthritis of the knees.  A December 1996 VA examination noted that the knees failed to reveal any objective pathology and the Veteran complained of occasional right ankle pain that went to his knee.  

In his current attempt to reopen the claim, the Veteran has proffered new evidence regarding knee claims.  VA medical records generally indicate continued complaints of knee pain.  A November 15, 2000 VA MRI included findings of an extensive tear of the medial meniscus of the left knee.  A December 22, 2000 VA orthopedic note indicated that the Veteran complained that his left knee problems started when he was parachuting in service and that he had a 25 year history of left knee pain and swelling. 

A December 2003 VA MRI findings included a complete tear of the anterior cruciate ligament, and the Veteran received a total arthroplasty of the left knee, by VA, in March 2004.  A September 2005 VA medical record also noted osteoarthritis with microcrystalline flare of the right knee and a January 2007 VA medical record found mild right knee synovitis.

The Veteran also received VA examinations, including in December 1999, which noted diagnoses of degenerative arthritis of the knees, but did not provide medical opinions as to the etiology of those disorders.  

Additionally, an August 2000 private medical record, by P.B.L., D.C., noted a review of a November 1995 left knee x-ray and noted that the radiographic findings clinically correlated to the subjective complaints of the Veteran and the objective findings associated with him over the course of his treatment.  That examiner found the radiographic findings to be of a chronic post traumatic nature, not acute.

The Board finds that the additional records are new, in that they were not of record at the time of the August 1998 Board decision.  The Board also finds the records are material, in that they indicate that the Veteran has made a new report that he has had knee pain since service and the August 2000 private medical record indicates that at least the left knee is of a chronic post traumatic nature, which could arguably indicate a past knee trauma.

The Board also notes that a recent Court of Appeals for Veterans Claims (CAVC) decision, Shade v. Shinseki, No. 24 Vet. App. 110, 121-122 (2010), held that in light of the enactment of the VCAA, VA could not be presumed to have created a higher standard for reopening that for a de novo claim, i.e., VA could not have intended that after a claimant presented new and material evidence that VA could deny reopening before affording the Veteran an adequate VA examination.  The Veteran has presented evidence of current bilateral knee complaints and reports of bilateral knee pain since service.  Accordingly, the Board finds that the claims for service connection for a right knee disorder and a left knee disorder shall be reopened. 




[Continued on the next page]  
ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a right knee disorder is granted.  The appeal is granted to this extent only.  

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection a left knee disorder is granted.  The appeal is granted to this extent only.  


REMAND

The Veteran contends that he currently has bilateral knee disorders due to his service.  Specifically, he claims that he has had bilateral knee pain since an in-service parachuting incident.  The Veteran also previously made a claim for an increased rating for his service-connected lumbar spine disability.

At the time of the August 1998 Board decision, the Veteran's service treatment records were silent as to any complaints of, or treatment for, a knee disorder.  A November 2, 1995 VA medical record noted that there was x-ray evidence of bilateral osteoarthritis of the knees, and a December 1996 VA examination found no objective pathology of the knees, though the Veteran complained of occasional right ankle pain that went to his right knee, because he favored the wrong extremity.  

The record also indicates current knee disorders, including a November 15, 2000 VA MRI of the left knee noting an extensive tear of the medial meniscus and a December 2003 VA MRI noting a complete tear of the anterior cruciate ligament, and a left knee total arthroplasty by VA in March 2004.  A September 2005 VA medical record also noted right knee osteoarthritis with microcrystalline flare, and a January 2007 one found mild right knee synovitis.  

Additionally, a December 22, 2000 VA orthopedic note indicated that the Veteran complained that his left knee problems started when he was parachuting and that he had a 25 year history of left knee pain and swelling. 

Additionally, an August 2000 private medical record, by P.B.L., D.C., noted a review of a November 1995 left knee x-ray and that the radiographic findings clinically correlated to the Veteran's subjective complaints and the objective findings associated with his treatment.  That examiner found the radiographic findings to be of a chronic post traumatic nature, not acute.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.
 
The Veteran is able to report symptoms, but not make causation determinations.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  As such, he is able to testify as to the claimed symptoms of bilateral knee pain since service.  

There is currently no medical evidence clearly addressing whether the Veteran currently has a right knee disorder or a left knee disorder that is due to service.  The Board finds that a VA examination is warranted to determine whether either claimed knee disorder is etiologically related to his service.  

The Board also notes that the last VA medical records associated with the claims file were from May 2010 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Finally, as previously noted, in the Introduction portion of this decision, no SOC has been issued in regards to the increased rating claim for the Veteran's service-connected lumbar spine disability, though a January 2006 rating decision granted service connection and the Veteran filed a timely Notice of Disagreement.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from May 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After the requested medical records have been associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right knee or left knee disorder found to be present.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner. All indicated studies shall be performed, and all findings shall be reported in detail. The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any right or left knee disorder found to be present had its onset in, was aggravated by, or is otherwise related to service.  

In discussing his/her opinions, the examiner shall acknowledge the lay statements of record relating to the onset of the Veteran's disorder(s), as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed shall be provided in a legible report.

3.  A Statement of the Case should be issued to the Veteran concerning the claim for an increased rating for the service-connected lumbar spine disability.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.

4.  When the development requested has been completed, the claims of entitlement to service connection for left and right knee disorders shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


